UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4913


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MELBA NOELY LAZO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cr-00126-LMB-2)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


David J. Kiyonaga, Alexandria, Virginia, for Appellant. Erik R.
Barnett, Assistant United States Attorney, William Bradley
Russell,   Jr.,  Special   Assistant  United   States  Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Melba     Noely     Lazo    pled     guilty       to      conspiracy      to

distribute 500 grams or more of cocaine, in violation of 21

U.S.C. §§ 841(a)(1), 846 (2006), and was sentenced to forty-one

months’      imprisonment.          She    now   appeals.         The    Government       has

filed a motion to dismiss the appeal, based on Lazo’s waiver of

her appellate rights.             Lazo opposes the motion.

                Lazo signed a plea agreement wherein she waived her

right      to    appeal    any    sentence       within    the    statutory        maximum,

including the manner in which the sentence was determined.                                She

now   seeks       to    challenge     the    district      court’s        denial    of     an

acceptance         of   responsibility       reduction,          which     lies     clearly

within the scope of her waiver. 1                Thus, we find the appeal waiver

to    be        valid   and      enforceable        as    to     the      acceptance       of

responsibility issue, 2 and we therefore grant in part the United

States’ motion, and dismiss in part the appeal relative to the

calculation of Lazo’s sentence.

                Lazo    also     contends    that    her       judgment    order     is    in

error, claiming it states that she was found to have obstructed

justice.         We find no error in the order.                   The Government had



      1
           Lazo does not challenge the voluntariness of her plea.
      2
           See United States v. Blick, 408 F.3d 162, 168 (4th Cir.
2005).



                                             2
filed a motion seeking to deny Lazo a three-level reduction for

acceptance of responsibility and to increase her offense level

by three points for obstruction of justice.                       The district court

declined     to       give     Lazo     the        acceptance     of     responsibility

reduction, but also declined to further increase her offense

level for obstruction of justice.                     The district court's order

restated    the       style    of     the    Government’s       motion,    granted    the

motion, and increased Lazo’s offense level by three points, its

only exception taken to the factual findings of the presentence

investigation report, which had given her the benefit of a three

point reduction for acceptance of responsibility.                               While the

written    order      of     judgment       does   not    specifically     reflect    the

district court’s oral pronouncement declining the Government’s

invitation       to    increase       Lazo’s       sentence     for     obstruction    of

justice, the sentence reflected on the judgment order reflects

the same orally-pronounced sentence of an increase in Lazo’s

offense level of only three points.                      Hence, we find no error in

the    judgment       order     or     any    contradiction       between       the   oral

pronouncement and the criminal judgment order, such that remand

is necessary.

            Accordingly, we dismiss in part on the Government’s

motion, except for Lazo’s claim as to whether the judgment order

is    correct,    which       claim    is    not    encompassed    by     her   appellate

waiver but which is, in any event, without merit.                           We dispense

                                               3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.



                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4